Citation Nr: 0120937	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946 and from March 1951 to July 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, among other actions, continued the 
10 percent evaluation for hiatal hernia.


REMAND

The Board notes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to a claim before VA and expanded the VA's 
duty to notify the veteran and his representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new legislation requires, in part, that the Secretary of 
VA make reasonable efforts to obtain relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  If the Secretary is 
unable to obtain all of the relevant records, the Secretary 
is to notify the claimant that the Secretary is unable to 
obtain the records and is to state the efforts that were 
taken to obtain those records and describe any further action 
that the Secretary will take with respect to the claim.

The veteran submitted his claim for an increased evaluation 
in September 1998.  At that time, he stated he was receiving 
treatment at the VA clinic in El Paso, Texas, for his hiatal 
hernia.  The record reflects that in a November 1998 deferred 
rating decision, the rating specialist requested that the 
records from the VA clinic in El Paso, Texas, be obtained.  
The Board notes that the record does not show that such 
records were requested or obtained.  Additionally, at the 
time of a May 2000 VA examination, the veteran reported he 
was receiving treatment for his hiatal hernia from a private 
physician in El Paso, Texas.  The RO must assist in obtaining 
those private medical records.

Therefore, the Board finds that a remand to attempt to obtain 
the VA treatment records from the VA clinic in El Paso, 
Texas, and the  private medical records identified by the 
veteran at the May 2000 VA examination must be made prior to 
the Board's adjudicating the claim, as they are clearly 
relevant to the veteran's claim for an increased evaluation.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his hiatal 
hernia.  After securing the necessary 
authorization(s) and using the 
authorization(s) the veteran has 
provided, the RO should request copies of 
all indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records from the clinic in El 
Paso, Texas.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to an 
evaluation in excess of 10 percent for 
hiatal hernia.

If the benefit sought on appeal remains denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


